Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a method of preparing a dry hemostatic composition an insoluble polymeric particle mixing an aqueous medium and either an alkaline or acidic compound, drying the paste, wherein the composition comprises at least 0.1% of either the alkaline or acidic compound, further where the dry composition is reconstituted, the aqueous medium comprises an alkaline or acidic compound that when mixed with the paste releases gas.  The closets prior art is drawn to Larsen (of record) which discloses a hemostatic paste formulation comprising an acid and an alkaline compound, however the formulation of Larsen comprises both portions of the effervescent couple or the concentration of either component.  The instant invention solves the problem of ex situ reconstitution of dry compositions which can improve storage and stability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618